Mr. Justice Goddard
delivered the opinion of the court.
These eases are identical in all their features with the preceding suit of McLure v. Koen, ante, p. 284, and were instituted by the respective appellees to establish their rights to the use of water through defendant’s ditch for the irrigation of their lands, under and by virtue of the agreement referred to in the opinion in that case. By stipulation the cases were *290tried together, and submitted upon the same evidence, and the district court entered a like judgment in these cases, from which separate appeals were taken to this court.
The same errors are assigned, and the same questions presented and argued in each of the three cases. It is unnecessary therefore to repeat what has been said in the foregoing opinion. For the reasons therein expressed, the judgment in these cases is also affirmed.

Affirmed.